Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION	

1. Claims 1-11  are pending. 

2. Applicant’s election without traverse of claims 1-4, 7-11 in the reply filed on 04/08/2022 is acknowledged.

Claims  5 and 6 are  withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims 1-4  and  7-11 read on a method of preparing genetically engineered NK cells are under consideration in the instant application.


3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  Claims  1-4 and 7-11  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 20210054338, US Patent 9,834755 and De Oliveira et al ( Human Gene Therapy 2013, v.24, p824-839)

US Patent Application ‘338 teaches a method of preparing NK cells comprising expanding HSPC in a culture medium comprising IL-2 and IL-15 ( see entire document Abstract and paragraphs 0025 and 0026 in particular).

US Patent’755 teaches a method of obtaining HSPC comprising lysing red blood cell in the sample, enriching the sample for CD34+  and HSPCs  and  culturing said cells in the culture medium comprising IL-3, IL-6, TPO, FLT-3L, SCF and Delta ext-IgG and fibronectin. US Patent’755 teaches that said cells can be cryopreserved ( see entire document paragraphs 44, 49,61, 158, 259 in particular). 

De Oliveira et al. teach a method of genetically modified HSPCs  comprising CAR that having extracellular domain having ligand binding domain that binds to CD19, transmembrane domain and intracellular domain De Oliveira teach that said modified HSPCs can be used to produced effector multiple lineages cells  for cytolytic activity against CD19-expressing cells. De Oliveira et al. teach differentiation of said cells into NK cells by culturing said modified cells the culture medium in the presence of IL-15  for further therapeutic use.  ( see entire document, Abstract and Matherial and Method and Discussion in particular).  
 

All the claimed elements were known in the prior art and one skill in the art could have combine the elements as claimed by known methods with no change in their respective function and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).


Thus it would have  been obvious  to one of the ordinary skill in the art before the effective filing date of the claimed invention to prepare genetically engineered NK cells by genetically modify HSPCc expressing CAR that binds to CD19 and differentiate said cell into NK cells
 with a reasonable expectation of success because the prior art suggests that HSPCc expressing CAR that binds to CD19 can be differentiated into NK cell.

Claims  7-9 are  included because it would be conventional and within the skill of the art to : determine an optimum configuration of extracellular and transmembrane domain. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

    It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).



    From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

5. No claim is allowed.

6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644